Exhibit 10.6
Second Amendment
to the
First Interstate BancSystem, Inc.
2001 Stock Option Plan
     This Amendment (the “Amendment”) by First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), to its 2001 Stock Option Plan (the “2001
Plan”) is entered into by the Company as of September 23rd, 2010.
     Whereas, the Company previously adopted the 2001 Plan pursuant to which the
Company may grant equity awards to its directors, officers and other employees
in an effort to attract, retain and motivate individuals who are expected to
make important contributions to the Company. The 2001 Plan was amended effective
May 9, 2003.
     Whereas, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has recommended, and the Board has determined that it is
in the best interests of the Company and its shareholders to amend the 2001 Plan
in accordance with the provisions hereof.
     Now, therefore, based on the foregoing recitals, the Company hereby agrees
as follows:
     1. Section 7.6 of the 2001 Plan, titled “Payment,” shall be revised to add
at the end thereof:
In addition, the form of payment known commonly as “net exercise” shall be
acceptable for the exercise of nonqualified options under the 2001 Plan. Shares
attributable to the exercise price of an option through net exercise shall be
deemed to have been issued, and shall no longer be included in the Stock
available for benefits under the 2001 Plan.
     2. Section 10.2 of the 2001 Plan, titled “Holding Period,” shall be deleted
in its entirety effective as of September 23rd, 2010.
     3. Except as modified in this Amendment, all other terms of the 2001 Plan
shall remain in full force and effect.
     IN WITNESS WHEREOF, the undersigned has executed this Amendment effective
as of the date first above written.

 



--------------------------------------------------------------------------------



 



                  COMPANY:    
 
                First Interstate BancSystem, Inc.,
a Montana corporation    
 
           
 
  By:   /s/ TERRIL R. MOORE
 
Terrill R. Moore    
 
      Executive Vice President &
   
 
      Chief Financial Officer    

 